ORDER

PER CURIAM:
AND NOW, this 3rd day of August, 2000, a Rule having been entered by this Court on June 28, 2000, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Brenda Joyce Hamer to show cause why she should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Brenda Joyce Hamer is placed on temporary suspension and she shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.